Title: From George Washington to Thomas Craig, 24 November 1780
From: Washington, George
To: Craig, Thomas


                        
                            Sir
                            Head Quarters 24th Novemr 1780
                        
                        Circumstances having rendered the prosecution of the enterprise which I had in view inexpedient, you will be
                            pleased to march your party back to their encampment. I am Sir Yr &c.
                        